           Case 1:19-cv-10744-JGK Document 15 Filed 03/03/20 Page 1 of 2


                         O"HAGAN MEYER
                                      ATTORNEYS •    ADVISO R S



                                                                                     Ryan Benson
 '._ JCl./'. :                                                                    312.422 .6138 D
 F- L.lC~RC:, 'CJ\LL Y F- !LE:'.::·                                               312.422 .6110 F
 0(,,C#                                                                 rbenson@ohaganmeyer.com
 DATE F
      - I-
        LF-£1-.    -_-;s-
                  __ · 71.)_..ol,q_ ___ _
                                            March 3, 2020

Hon. John G. Koeltl
US District Court
United States District Court
Southern District of New York
500 Pearl St.                                 ,vt;
New York, NY 10007-1312                        J -(tf;-
          Re :     Yony Sosa v. Patagonia, Inc.j
                   Civil Action No.: 1:19-cv-10744-JGK

Dear Judge Koeltl :

        I represent Defendant Patagonia, Inc. ("Defendant" or "Patagonia") in the above
captioned matter. In accord with Your Honor's Individual Rules and Practices, we write, jointly
with Plaintiffs counsel and with his consent, to respectfully request a stay of this matter pending
the resolution of other motions to dismiss pending in the Second Circuit.

      At this time, there are multiple motions to dismiss that have been filed including:
Matzura v. Seven For All Mankind, LLC, No. 1:19-cv-10141-JGK; Delacruz v. Converse, Inc. ,
No. 1:19-cv-10293-GBD; Lopez v. Arby's Franchisor, LLC, No. l :19-cv-10074-VSB; and
Mendez v. Lane Bryant, No. 1: 19-cv-10772-MKV.

        The plaintiffs in the cases above assert identical claims as those asserted in this case. The
decisions in the motions to dismiss in those cases, including Your Honor's decision on the
defendant ' s motion to dismiss in the Matzura case, will therefore have a significant impact on
this case, as it will help clarify and possibly narrow the issues in this matter. Therefore, staying
this matter pending the resolution of the other motions to dismiss is in the interest of judicial
economy and will help conserve both the parties' and the Court's time and resources . A stay was
entered for similar reasons in four other cases pending before this Court which assert identical
claims, Delacruz v. Jamba Juic e Company, No. 1: 19-cv-l 0321-GHW (see Docket Entry No. 20
in which the Hon. Gregory H. Woods entered an Order providing, among other things, that "this
case is stayed to permit the resolution of motions to dismiss in similar matters currently pending
before the Court and elsewhere in this District" and staying the case until July 21 , 2020), and
Calcano v. Domino 's Pizza, Inc., No. 1: l 9-cv-09823 (same order in another case pending before
Judge Woods, see Docket Entry No. 24). Further, in Delacruz v. Five Below, Inc., No. 19-cv-
         Case 1:19-cv-10744-JGK Document 15 Filed 03/03/20 Page 2 of 2

Yony Sosa v. Patagonia Inc.
March 3, 2020
Page 2 of 2


10294 (See Docket Entry No. 16 in which Hon . Ronnie Abrams entered an Order staying that
matter pending the Tucker v. Whole Foods Market Group, Inc., 19-cv-9842 motion to dismiss) .
Further, in Calcano v. Lululemon USA Inc., No. 1: 19-cv-10430 (See Docket Entry No. 22 in
which Hon. Ronnie Abrams entered an Order staying that case until June 19, 2020).

        The parties further propose that if the Court stayed this case, the parties submit a joint
status letter to the Court within fourteen (14) days of any issuance of any opinion(s) in the
Second Circuit evaluating the merits of claims such as those advanced by Plaintiff in the instant
matter. The joint status letter will address the impact of the decision(s) on the viability of this
case and the continued need for a stay. If there is no decision by July 14, 2020, the parties will
submit a joint status letter outlining the status of the cases in which Motions to Dismiss are
pending.

         In the alternative, if the Court is not inclined to stay this matter, Defendant writes to
request to set an agreed briefing schedule of twenty-one (21) days from the Court' s
determination of this letter to file its Motion to Dismiss, and twenty-one (21) days for Plaintiff to
file its response. Further, seven (7) days for Defendant to file a Reply. Plaintiff consents to
these proposed extensions, and the requested extensions will not prejudice any party to this
action.

        Accordingly, the Parties respectfully request that this matter be stayed pending the
Court' s detennination of the motion to dismiss filed by the defendant in the Delacruz v. Jamba
Juice Company action, or, in the alternative, that Defendant be granted a twenty-one (21) day
extension of time to answer, move, or otherwise respond to the Complaint.

       We appreciate Your Honor ' s consideration of this request, and thank the Court for its
time and attention to this matter.

                                       Respectfully submitted:




                                           Ryan T. Benson



cc: All Counsel of Record
